Citation Nr: 1341242	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) confirming a prior denial of this claim.

He testified in support of this claim during a videoconference hearing in July 2013 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  In September 2005, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  He did not appeal that prior denial of this claim.

3.  Additional evidence received since that September 2005 denial, however, is not cumulative or redundant of the evidence previously of record and considered in that decision, also, when considered with the evidence previously of record, raises a reasonable possibility of substantiating this claim.

4.  The Veteran's PTSD has been etiologically linked to a verified traumatic event ("stressor") that occurred during his military service.



CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying this claim of entitlement to service connection for PTSD is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is alleging entitlement to service connection for PTSD on the basis that he developed this disorder secondary to a sexual assault during his service that allegedly occurred in 1974, approximately a month after boot camp while stationed aboard the USS McKean.  In support of this assertion, he has submitted written statements from N. D. and L. D., former girlfriends, attesting that he later told them about the assault at some point between 1988 and 2003.

I.  Finality

The RO previously considered and denied this claim of entitlement to service connection for PTSD on multiple occasions beginning in 2000, including in September 2005.  In that most recent decision, the RO considered the Veteran's service treatment and personnel records and post-service VA treatment records and determined there was no evidence linking his PTSD to a verified stressor in service.


The RO appropriately notified the Veteran of that decision and of his appellate rights, but he did not appeal the denial and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  That September 2005 decision denying this claim therefore is a final and binding determination.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran attempted to reopen this claim by written statement received in January 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence that has been associated with the claims file since the RO's September 2005 determination includes a VA examination report linking the Veteran's PTSD to the alleged sexual assault in service.  This evidence is new since neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim - namely, the requirement of a nexus between this condition and a traumatic event ("stressor") during the Veteran's service.  The absence of this type of evidence formed the basis of the RO's previous denial of this claim.  Now that it is of record, the claim may be reopened.


II.  Merits

To establish entitlement to service connection for PTSD, there must be medical evidence of record establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2013), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).

The records in the claims file clearly satisfy the first two elements of a successful PTSD claim.  VA treatment records dated since 1999 and a July 2012 VA examination report include PTSD diagnoses, the symptomatology of which doctors linked to the Veteran's alleged sexual assault in service.

As to the third element of a successful PTSD claim, proof of the incident in service, the evidence conflicts.  As previously indicated, the Veteran has submitted statements of his former girlfriends indicating he told them about the assault, but these statements do not actually confirm the assault occurred, as alleged.  In addition, his service personnel and treatment records and VA treatment records dated prior to 1999 include no mention of such an assault.

But in claims for service connection for PTSD that are predicated on a personal or sexual assault (military sexual trauma (MST)), alternative sources of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. at 278, 
279-80 (1999).  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  VBA Training Letter No. 11-05 (Dec. 2, 2011).

Such evidence may include, but is not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Here, the VA examiner who evaluated the Veteran in July 2012 provided an addendum opinion in September 2012 changing her favorable nexus opinion to an unfavorable nexus opinion.  She based this change of opinion on a finding that there were no behavioral markers of record supporting that the assault had occurred as alleged.  However, she was mistaken in the timeline she presented.  She indicated that the Veteran had completed boot camp in March 1975 and had exhibited no behavioral changes within the following month.  However, according to his service personnel records, he graduated from boot camp in October 1974, having committed no offenses of any sort, was transferred to the USS McKean in November 1974, but by February 1975 began committing multiple offenses (treating a superior officer with contempt, failure to obey an order, falling asleep on watch and going absent without leave (AWOL)), the consequences of which ended in his premature separation from service.  These facts tend to represent behavioral markers that might be expected from one who had suffered a recent assault, particularly one sexual in nature, markers the Board accepts as sufficient to verify that the assault occurred as alleged.

Inasmuch as current symptoms of the Veteran's PTSD are linked to a verified stressor in service, the Board concludes that his PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2013).



ORDER

The claim of entitlement to service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


